- Prepared by EDGARX.com Exhibit LOAN AGREEMENT (Amended and Restated) This Agreement is effective as of the 15th day of June, 2016, between American Bank, N.A. (“Lender”), and TOR Minerals International, Inc., (“Borrower”) and amends and restates in its entirety that prior Loan Agreement between the parties dated December 30, 2010, as previously amended on February 15, 2012, May 15, 2013, January 1, 2014, August 1, 2014, May 15, 2015, and December 30, 2015. SECTION ONE: LINE OF CREDIT 1.01 Line of Credit. Subject to the further terms and provisions hereof, Lender agrees to and does hereby grant to and establish in favor of Borrower a revolving line of credit in the amount of $1,000,000.00 under which Lender shall be committed to make loans or advances to Borrower from time to time; provided, Lender shall never be required to make any advance under such line of credit when such advance together with the principal amount then unpaid and owing under the line of credit by reason of previous advances would exceed the amount which Lender is then committed to loan based on the loan value (also known as “Borrowing Base”) of collateral pledged to Lender as set forth in SECTION TWO hereof. Further provided, in no event shall the Lender ever be required to make any advance to Borrower under the line of credit when such advance, together with the principal amount then unpaid and owing under the line of credit by reason of previous advances, would exceed said $1,000,000.00 amount. Said line of credit is sometimes hereafter referred to as the “line of credit”. Further, the line of credit shall terminate on October 15, 2017, and on and after such date the Lender shall not be obligated to make any additional advances on the line of credit. 1.02 Repayment of the Line of Credit.
